IN THE SUPREME COURT OF THE STATE OF DELAWARE

BERNARD WOODS,                                 §
                                               §
       Defendant Below,                        §   No. 153, 2017
       Appellant,                              §
                                               §   Court Below—Superior Court
       v.                                      §   of the State of Delaware
                                               §
STATE OF DELAWARE,                             §   Cr. ID No. 0708031045
                                               §
       Plaintiff Below,                        §
       Appellee.                               §

                              Submitted: April 25, 2017
                              Decided:   April 26, 2017

Before STRINE, Chief Justice; VALIHURA and SEITZ, Justices.

                                            ORDER

       This 26th day of April 2017, it appears to the Court that:

       (1)     In 2016, the Court directed the Clerk of the Court to refuse any filings

from the appellant, Bernard Woods, relating to his 2008 convictions and sentence,

unless the filing was accompanied by the required filing fee or a completed motion

to proceed in forma pauperis with a sworn affidavit containing the certifications

required by 10 Del. C. § 8803(e) and that motion was granted by the Court.1 On

April 10, 2017, Woods filed a notice of appeal from a Superior Court order


1
  Woods v. State, 2016 WL 521248, at *2 (Del. Feb. 9, 2016) (finding Woods falsely certified in
his motion and affidavit to proceed in forma pauperis that he had never been found by any court
to have abused the judicial process by filing frivolous litigation and that the claims raised in the
matter had never been raised or disposed of before in any court).
denying his motion for correction of his 2008 sentence. The Senior Court Clerk

issued a notice directing Woods to show cause why this appeal should not be

dismissed for his failure to pay the required filing fee or a motion to proceed in

forma pauperis in compliance with 10 Del. C. § 8803(e) as required by this Court’s

February 9, 2016 order.

      (2)   In response to the notice to show cause, Woods argues the merits of

his appeal. Woods has not paid the required filing fee or a motion to proceed in

forma pauperis in compliance with 10 Del. C. § 8803(e) as required by this Court’s

February 9, 2016 order. Woods’ notice of appeal is therefore not approved for

filing and must be dismissed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that this appeal is DISMISSED.

                                     BY THE COURT:
                                     /s/ Leo E. Strine, Jr.
                                     Chief Justice




                                        2